DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 10-11, and 20 are amended due to Applicant's amendment dated 02/24/2022.  Claims 1-21 are pending.
Response to Amendment
The rejection of claims 1-3, 9-10, 12, 14, and 20 under 35 U.S.C. 102 as being anticipated by Raley US 4,761,322 (“Raley”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claims 6, 8, and 17-18 under 35 U.S.C. 103 as being unpatentable over Raley is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Raley in view of Olson et al. US 2004/0097155 A1 (“Olson”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claims 7 and 15-16 under 35 U.S.C. 103 as being unpatentable over Raley in view of Ellis et al. US 4,188,436 (“Ellis”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Raley in view of Motomura et al. US 2010/0105273 A1 (“Motomura”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Raley in view of Sommer et al. EP 3246443 B1 is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claims 5 and 19 under 35 U.S.C. 103 as being unpatentable over Raley in view of US 5,382,400 (“Pike”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Raley in view of US 2015/0342789 A1 (“Caputi”) is not overcome due to the Applicant’s amendment dated 02/24/2022. However, the rejection is withdrawn. As outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 7-11 of the reply dated 02/24/2022 with respect to the rejection of claims 1-21 as set forth in the previous Office Action have been fully considered and are persuasive.  The rejection has been withdrawn.  However, as outlined below, new grounds of rejection have been made.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first plurality of crimped multi-component fibers further comprise staple fibers”. It is unclear how a fiber can further comprise another fiber, as this implies a fiber comprises both a crimped multi-component fiber and a staple fiber. As evidenced by the Celanese Acetate, a fiber is a unit of matter and thus a fiber cannot include another fiber. For purposes of examination, claim 2 will be interpreted as any crimped multi-component fiber comprising staple fibers meets the limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-10, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”).
Regarding claims 1-3, 6, 8-10, 12, 14, 18, and 20, Modrak teaches a high loft nonwoven formed from bonding a lightly bonded facing component (first DHL nonwoven layer) and a base component (scrim) together (col. 3, lines 33-48), wherein the bonds of the two components are applied thermally (col. 4, lines 1-5 and 28-33). The facing component is preferably made of bicomponent crimped staple fibers and has a bonding surface area preferably not exceeding about 5%, and the base component may be made of uncrimped staple fibers and has a bonding density of 10%-20% (col. 2, lines 45-59, col. 3, lines 14-20 and col. 4, lines 20-22). 
While Modrak does not teach at least a portion of the bonding points extend entirely through the facing component, the penetration of bonding points into the facing component can usefully extend from 50-100% depending upon desired softness (loft) and durability (col. 2, lines 60-64 and col. 4, lines 47-49)). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a penetration of 100% for the bonding points of the facing component, because it would have been choosing from the range of 50-100%, which would have been a choice from a finite number of identified, predictable solutions of a penetration depth useful for the bonding points in the facing component layer of high loft nonwoven of Modrak and possessing the desired softness and durability taught by Modrak.  One of ordinary skill in the art would have been motivated to produce additional bonding points comprising a penetration depth in the above range having the benefits taught by Modrak in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). As the bonding points of the facing component extend 100%, the bonding points extend entirely through the facing component.
While Modrak is silent as to the bonding points of the facing component bonding the facing and base components together, Modrak does teach the bonding points of the base component bond the base and facing components together (col. 4, lines 28-32). Additionally, Figs. 3 and 5 show that some of the bonding points of the facing component (20DB and 20BB) and the base component (20D and 20B) occur at the same bonding location. As the bonding points are applied thermally (col. 4, lines 1-5 and 28-33), some amount of melting occurs at the intersection of the facing component and the base component. When the melting occurs, the two layers are bonded together. Thus when the two bonding points occur at the same location, the bonding points of the facing component bond to the bonding points of the base component. Accordingly, some of the bonding points of the facing component thermally bond the facing component to the base component.
While Modrak teaches the facing component is body-contacting and is a carded fabric (col. 3, lines 37-41 and lines 60-67, and col. 6, lines 8-19), Modrak fails to teach the facing component is formed via spunbond process.
Bartels teaches in hygiene applications, spunbond fabrics help keep the skin of a user dry and comfortable, is ideal for skin contact, provides strength, has adjustable breathability, lint-free structure, serializability, is resistant to fluid penetration, soft to the touch, and cost effective (pg. 113, second paragraph). Additionally, Modrak teaches spunbond fabrics surpass carded fabrics (pg. 113, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the facing component by spunbond process rather than by carded process, based on the teaching of Bartels.  The motivation for doing so would have been to provide a cost-effective, comfortable and soft fabric, having strength, adjustable breathability, lint-free structure, serializability, and resistance to fluid penetration, as taught by Bartels. Accordingly, as the facing component is spunbond, the fibers of the facing component are spunbond fibers.
While the high loft nonwoven is directed to absorbent articles (col. 1, 16-20), Modrak fails to teach the densities and basis weights of the facing component and the base component.
Raley teaches laminated fibrous webs for use in absorbent comprising a first fibrous layer and a second fibrous layer, wherein the first fibrous layer has a higher density and greater extent of bonded relative to the second fibrous layer (col. 7, lines 46-48 and col. 9, lines 58-60). This results in a laminated fibrous web having high structural integrity without loss of flexibility or good surface softness (col. 7, lines 37-42 and col. 6, lines 60-63). 
Raley teaches it is particularly preferred for the first fibrous layer to have a density of from about 0.02-0.20 gm/cc (20-200 kg/m3) and a basis weight of 6.84-68.4 gsm and the second fibrous layer to have a density of from about 0.01-0.10 gm/cc (10-100 kg/m3) and basis weight of 6.84-68.4 gsm, wherein the ratio of the density of the first fibrous layer to the second fibrous layer is 1:1 to 20:1 (col. 8, 27-43).
As the facing component of Modrak is less bonded than the base component, the facing component corresponds to the second fibrous layer of Raley and the base component corresponds to the first fibrous layer of Raley. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a density of 0.01-0.10 gm/cc and basis weight of 6.84-68.4 gsm for the facing component and a density of 0.02-0.20 gm/cc and basis weight of 6.84-68.4 gsm for the base component, wherein the ratio of the density of the base component to the facing component is 1:1 to 20:1  based on the teaching of Raley.  The motivation for doing so would have been to obtain a high loft nonwoven having high structural integrity without loss of flexibility or good surface softness, as taught by Raley. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
While Modrak teaches the facing component is substantially less bonded than the base component and aspects of the high loft nonwoven can be varied based upon the desired amount of loft and durability (col. 3, lines 37-41 and lines 45-47, col. 4, lines 47-49 and col. 6, lines 35-38), Modrak fails to teach the average bonding point areas of the base component and facing component. 
In the analogous art of disposable absorbent articles (¶ [0068]), Xu teaches to best enhance loft while still imparting satisfactory tensile properties to a nonwoven, it is believed bonding area should be in the range of 4.0% to 18% and preferable the average bonding shape surface area be in the range of 0.3 mm2 and 10 mm2 (¶ [0144]). Additionally, Xu teaches increasing bond area increases the tensile strength and bending stiffness, and decreases the loft of the nonwoven web, which compromises the soft feel nonwoven (¶ [0144]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an average bonding shape surface area of 0.3 mm2 and 10 mm2 for both average bonding point areas of the base and facing components, based on the teaching of Xu.  The motivation for doing so would have been to enhance loft while still imparting satisfactory tensile properties, as taught by Xu.
Particularly, as the facing component contacts the body, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an average bonding point area of 0.3 mm2 to 3 mm2 for the facing component, because it would have been increasing the loft and improving the soft feel of the layer and choosing a range within 0.3 mm2 and 10 mm2. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an average bonding point area of 4 mm2 to 10 mm2 for the base component, because it would have been increasing the tensile strength of the layer and choosing a range within 0.3 mm2 and 10 mm2. These would have been choices from a finite number of identified, predictable solutions of an average bonding point area useful in a high loft nonwoven of Modrak in view of Xu and possessing the benefits taught by Xu.  One of ordinary skill in the art would have been motivated to produce additional facing components and base components comprising average bonding point areas within the range of Xu having the benefits taught by Xu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
As the average bonding point area and total bonding surface area of the base component are larger than those of the facing component, one of ordinary skill in the art would expect the average distance between adjacent bonding point areas of the base component to be smaller than the average distance between adjacent bonding point areas of the facing component.
Regarding claim 9, as the claims require round or non-round cross-section which would cover all possible cross-section configurations in the art, the Examiner submits that the limitation is met.
Per claim 10, Modrak teaches the bicomponent fibers may be non-concentric sheath/core or side-by-side fibers (col. 6, lines 20-27).
Per claim 12, Modrak teaches fibers used to form the facing component are preferably spun from polyolefins, such as polyethylene/polypropylene (col. 3, lines 62-65, col. 5, lines 59-67, and col. 6, lines 20-27).
Per claim 14, Modrak teaches the base component may be formed by carded process (col. 6, lines 13-17).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claim 1 above, and further in view of Olson et al. US 2004/0097155 A1 (“Olson”).
Regarding claim 4, Modrak is silent to the bicomponent fibers comprising an average free crimp percentage from about 50% to about 300%. 
Olson teaches fibrous non-woven webs comprising crimped staple fibers dispersed within the web improve loft and uniformity (¶ [0009] and [0059]). To minimize processing difficulties on a lickerin roll of helically crimped fibers, Olson teaches it is best if the percent crimp of the crimped staple fibers is greater than 50 percent (¶ [0062]). 
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the fibers of the facing component so that they contained a percent crimp greater than 50 percent, based on the teaching of Olson.  The motivation for doing so would have been to obtain a facing component having improved loft and uniformity, wherein the fibers have minimized processing difficulties on processing rollers, as taught by Olson.
As taught above, the percent crimp of Olson can be shown in the following formula wherein L0 is the uncrimped length of the fiber and Lc is the crimped length of the fiber:
                        
                            
                                
                                    (
                                    p
                                    e
                                    r
                                    c
                                    e
                                    n
                                    t
                                     
                                    c
                                    r
                                    i
                                    m
                                    p
                                    )
                                
                                
                                    O
                                    l
                                    s
                                    o
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                
                            
                            ×
                            100
                        
                     (%)
In the instant specifications ¶ [0041], the average free crimp percentage can be shown in the following formula:
                
                    
                        
                            (
                            a
                            v
                            e
                            r
                            a
                            g
                            e
                             
                            f
                            r
                            e
                            e
                             
                            c
                            r
                            i
                            m
                            p
                             
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                            a
                            g
                            e
                            )
                        
                        
                            I
                            n
                            s
                            t
                            a
                            n
                            t
                             
                            s
                            p
                            e
                            c
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    L
                                
                                
                                    C
                                
                            
                        
                    
                    ×
                    100
                     
                    (
                    %
                    )
                
            
wherein the free crimp length of the fibers is equated to the uncrimped length of the fibers (fibers being fully extended) and the gauge length is equated to the crimped length of the fiber.
Relating the two equations above, the percent crimp as taught by Olson differs by 100 units from the average free crimp percentage recited in the instant specifications:
                
                    
                        
                            (
                            a
                            v
                            e
                            r
                            a
                            g
                            e
                             
                            f
                            r
                            e
                            e
                             
                            c
                            r
                            i
                            m
                            p
                             
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                            a
                            g
                            e
                            )
                        
                        
                            I
                            n
                            s
                            t
                            a
                            n
                            t
                             
                            s
                            p
                            e
                            c
                        
                    
                    =
                    
                        
                            (
                            p
                            e
                            r
                            c
                            e
                            n
                            t
                             
                            c
                            r
                            i
                            m
                            p
                            )
                        
                        
                            O
                            l
                            s
                            o
                            n
                        
                    
                    +
                    100
                
            

Thus, the fibers of Modrak in view of Bartels, Raley, Xu, and Olson have an average free crimp percentage of greater than 150 percent.

Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claims 1 and 6 above, and further in view of Ellis et al. US 4,188,436 (“Ellis”).
Regarding claim 7, while directed to disposable garments (col. 1, lines 16-20), Modrak is silent with respect to the average distance between the bonds of the second fibrous layer. 
Ellis teaches a nonwoven fabric comprising at least two layers of fibers bonded in a pattern of discrete fused area (col. 1, lines 35-42), wherein the maximum distance between bonded areas is 0.75 mm to 10 mm and that the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous (col. 1, lines 42-51). This provides good resistance to abrasion without deleteriously affecting other properties desired for use of the fabric in apparel (col. 3, lines 51-58).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a bonding pattern for the facing component and base component of Modrak so that both the facing and base components comprise bonded areas wherein the distance between bonded areas is 0.75 mm to 10 mm and the bonded areas are arranged so that a projection of the bonded areas within this distance onto a line perpendicular to the predominating direction of fiber orientation is continuous, based on the teaching of Ellis.  The motivation for doing so would have been to provide good resistance to abrasion without deleteriously affecting other properties, as taught by Ellis.
As the fibers of the facing layer are crimped, the Examiner submits that one or more crimped portions would be located between adjacent bond sites in the facing component.
Per claims 15-17, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a distance of 1 mm between bond areas for the base component and a distance of 9 mm between bond areas for the facing component, because it would have been choosing a specific distance between the bond areas for each layer, which would have been a choice from a finite number of identified, predictable solutions of a high loft nonwoven of Modrak in view of Bartels, Raley, Xu, and Ellis and possessing the benefits taught by Ellis.  One of ordinary skill in the art would have been motivated to produce additional layers comprising distances between bond areas having the benefits taught by Ellis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the average distance between adjacent bond sites of the facing component is 3 times greater than the average distance between adjacent bond sites of the base component.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claim 10 above, and further in view of Motomura et al. US 2010/0105273 A1 (“Motomura”).
Regarding claim 11, while Modrak teaches the bicomponent fibers may be non-concentric sheath/core fibers (col. 3, lines 62-65, col. 5, lines 59-67, and col. 6, lines 20-27), Modrak fails to teach the non-concentric sheath/core bicomponent fiber includes a core component that defined at least a portion of an outer surface of the fiber.
In the analogous art of disposable absorbent articles, Motomura teaches a non-woven fabric laminate comprising a non-woven fabric comprising a crimped fiber (abstract). Motomura teaches an eccentric core-in-sheath crimped fiber provides excellent bulkiness and flexibility in the nonwoven fabric (¶ [0060]-[0061] and [0064]-[0065]) and that it is preferable that the core section is positioned more distantly from a core of composite fiber since a crimp easily occurs, and particularly teaches the core section may partially come to the surface of an eccentric core-in sheath-composite fiber (¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for to select a non-concentric sheath/core configuration wherein the core section partially comes to the surface of the fiber, as taught by Motomura. The motivation being that crimp of the bicomponent fiber easily occurs when in this configuration.
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claim 1 above, and further in view of Chapman, R. A. (2010). Applications of Nonwovens in Technical Textiles - 5.2.3.2 Cotton Core Nonwovens (CCNs). Woodhead Publishing (“Chapman”).
Regarding claim 13, while Modrak teaches webs of the high loft nonwoven may be formed by carded process (col. 6, lines 13-19) but does not appear to limit the base component to a particular method of formation, Modrak fails to teach the base component is meltblown and fails to include an additional facing component. 
Chapman teaches spunbond and meltblown webs are often combined to obtain composite structures providing barrier properties for applications in the hygiene sector (pg. 88, 5.2.3 Composites). Chapman teaches a particular example of a composite comprising a spunbond-meltblown-spunbond (SMS) structure. These composites are characterized by having excellent physical properties (strength, elasticity, abrasion, secondary, tearing, tear strength, etc.), uniformity, and excellent barrier qualities while also providing controlled air permeability and softness (pg. 88, 5.2.3 Composites).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the base component via meltblown process and to provide an additional facing component on the high loft nonwoven, as taught by Chapman, wherein the arrangement of the laminated fibrous web comprises a base component sandwiched by two facing components. The motivation being that this composite has excellent physical properties, uniformity, and excellent barrier quality while also providing controlled air permeability and softness.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claim 1 above, and further in view of US 5,382,400 (“Pike”).
Regarding claims 5 and 19, Modrak teaches the bicomponent fibers of the facing component may be polyethylene/polypropylene (col. 6, lines 20-27) but fails to teach a particular method of forming the fibers.
In the analogous art of personal care articles and garment materials (col. 5, lines 63-65), Pike teaches a process for making nonwoven polymeric fabrics wherein continuous meltspun polymeric filaments are crimped before the continuous multicomponent filaments are formed into a nonwoven fabric web, which results in a fabric that is substantially stable and uniform (col. 3, lines 13-17). 
Pike teaches the method for forming the multicomponent polymeric filaments includes melting polymer components A and B and extruding the components by their respective extruders and through a spinneret, wherein the temperature of the molten polymers are preferably 400˚F to 450˚F when polypropylene and polyethylene are used as components A and B (col. 8, lines 37-45). After the filaments are extruded below the spinneret, a stream of air from the quench blow at least partially quenches the filaments at a temperature of about 45˚F to about 90˚F (7˚C to 32˚C) (col. 8, lines 46-53). After quenching, the filaments are heated to activate latent crimp (col. 8, lines 54-69).
Pike teaches the method described above allows for the ability to vary the levels of crimp in the filaments (col. 8, line 67-col. 9, lines 1-2). Pike teaches the ability to control the degree of crimp of the filaments is particularly advantageous feature because it allows one to change the resulting density, pore size distribution and drape of the fabric (col. 9, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular method of making the bicomponent fibers in order to carry out an embodiment of Modrak in view of Bartels, Raley, and Xu. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the multicomponent polypropylene/polyethylene polymeric filaments of Pike, wherein the multicomponent polymeric filaments are crimped before being formed into a nonwoven fabric. The motivation for doing so would have been to obtain a fabric that is substantially stable and uniform and allow for the ability to change the resulting density, pore size distribution and drape of the fabric, as taught by Pike.
Pike teaches fibers produced by the above method develop latent helical crimp (col. 8, lines 46-49), thus reading on the limitation of claim 5.
Modrak in view of Bartels, Raley, Xu, and Pike teach the claimed invention above but fail to teach a percent elongation ratio in a machine direction at 5 N/5cm between layer A and layer B comprises from about 1.5:1 to about 20:1, a percent width reduction in a cross-direction at 0.1 N/mm between the first high loft facing layer and the backing comprises from about 1.25:1 to about 5:1, or both. It is reasonable to presume that the percent elongation ratio and percent width reduction is inherent to Modrak in view of Bartels, Raley, Xu, and Pike. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, the high loft nonwoven comprises a lightly-bonded facing component of bicomponent crimped staple fibers bonded to a base component of uncrimped staple fibers, wherein the ratio of the density of the base component to the facing component is 1:1 to 20:1. The facing component has a total bonded area of up to 5% with average bonding point areas of 0.3 mm2 to 3 mm2 and comprises a basis weight of 6.84-68.4 gsm. The base component has a total bonded area of 10%-20% with average bonding point areas of 4 mm2 to 10 mm2 and comprises a basis weight of 6.84-68.4 gsm.
Additionally, the bicomponent fibers are highly crimped comprising polypropylene and polyethylene components, arranged in a side-by-side or eccentric sheath/core cross-section. In the method of forming the bicomponent fibers, the two components are melted and extruded by their respective extruders and through a spinneret, wherein the temperature of the molten polymers are 400˚F to 450˚F.After the filaments are extruded below the spinneret, a stream of air from the quench blow at least partially quenches the filaments at a temperature of about 45˚F to about 90˚F (7˚C to 32˚C). (See instant paragraphs [0036], [0042]-[0043], [0050]-[0051], [0053], and [0058].)
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Modrak US 5,470,640 (“Modrak”) in view of Bartels, V. T. (2011). Handbook of Medical Textiles - 4.1 Introduction. Woodhead Publishing (“Bartels”), Raley US 4,761,322 (“Raley”), and Xu et al. US 2013/0253461 A1 (“Xu”) as applied to claim 1 above, and further in view of US 2015/0342789 A1 (“Caputi”).
Regarding claim 21, Modrak is silent as to the particular thickness of the facing component.
Caputi teaches a layered absorbent element for use in disposable absorbent articles, which comprises a top layer and a bottom layer (abstract). Caputi teaches the thickness of the top layer in the absorbent element is between 0.25 mm and 5 mm (¶ [0061]). A thickness outside of this range results in either a layer too thin to be effective or a layer with unnecessary bulk (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a thickness for the facing component between 0.25 mm and 5 mm, based on the teaching of Caputi.  The motivation for doing so would have been to provide a layer that is not too thin to be effective but not too thick to add unnecessary bulk, as taught by Caputi.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786              

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786